Citation Nr: 1546552	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  07-00 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (other than a generalized anxiety disorder) to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at an RO hearing in August 2009, and a transcript of the hearing is associated with his Veterans Benefits Management System (VBMS) e-folders.

This matter was remanded in October 2010, March 2012, and July 2013.  In November 2014, the Board denied service connection for generalized anxiety disorder and remanded the remaining claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a VA Form 21-4138 received in August 2011, the Veteran stated that he wanted to be scheduled for a video-conference hearing before a "BVA Board member" in accordance with 38 C.F.R. § 20.700(e).  Therefore, he should be scheduled for an appropriate hearing on remand.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a Veterans Law Judge.  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing.   Once the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

